DETAILED ACTION

Response to Remark

This communication is considered fully responsive to the amendment filed on 09/22/22.
a. Independent claims have been amended.
b. Objections to the specification is withdrawn since it has being amended accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arling (US 2018/0040237, “Arling”) in view of Arling (US 2020/0168078, hereinafter “Arling’078”).
Regarding claim 1, Arling discloses a system for testing communication with a device, the system comprising:
- a multimedia receiver (See 100 fig.1-2 and ¶.7, a Universal Control Engine (UCE)) communicatively coupled to an electronic device (See 110 fig.1 and ¶.25, a STB/DVR, a DVD player, and an AV receiver; See 310 fig.3 and ¶.29, UCE functionality may be embedded in STB/DVR; See 420 fig.4 and ¶.30, UCE functionality may be embedded in an AV receiver), the multimedia receiver (See 100 fig.5-6, UCE) comprising: a test command initiator (See ¶.8, a UCE may utilize IR commands to power on an AV receiver appliance while CEC commands or another method may be used to select inputs or power down the same AV receiver appliance; or CEC commands may be used to power on and select inputs on a TV appliance while IR commands may be used to control the volume on the same TV appliance) configured to: 
- automatically identify the electronic device (See ¶.36, the data content of such a cell or element may comprise identification of a form of command/transmission to be used and a pointer to the required data value and formatting information for the specific command; See ¶.45, where such information is obtainable, the set up application may automatically create all or part of an appropriate rendering device input selection for the activity being configured; See ¶.53, an icon corresponding to the icon information may then be automatically added to the user interface of the smart device whereupon an activation of the added icon may be used to provide access to command and control functionalities associated with the corresponding controllable device, including commands in the form of a listing of automatically generated macros available for that controllable device as described below. Thus, icon information provided to the smart device may be used in connection with information stored on the smart device, stored in the internet cloud and/or at a remote server to automatically add an icon to the user interface of the smart device where the icon can be in the form of a logo for the controllable appliance, icons in the form of logos for content (e.g., television station logos) that can be accessed via the controllable appliance, etc),
- select at least one of a communication protocol known to be supported by the electronic device or a format of a command using the communication protocol for transmission to the electronic device based at least on the automatic identification of the electronic device (See ¶.7, a Universal Control Engine (UCE), which is adapted to provide device control across a variety of available control methodologies and communication media, such as for example various infrared (IR) remote control protocols; Consumer Electronic Control (CEC) as may be implemented over a wired HDMI connection; internet protocol (IP), wired or wireless; RF4CE wireless; Bluetooth (BT) wireless personal area network(s); UPnP protocol utilizing wired USB connections; See ¶.26, in general, transmissions to and from UCE device 100 may take the form of any convenient IR, RF, hardwired, point-to-point, or networked protocol, as necessary for a particular embodiment; See ¶.50, an exemplary UCE may also support activity selection, whereby receipt of a single user request from a controlling device may cause a series of commands to be issued to various appliances in order to configure a system appropriately for a particular user activity, such as for example, watching television); and 
- automatically program a controller to communicate with the electronic device based at least on the communication protocol or the format of the command using the communication protocol (See fig.6 and ¶.34, the UCE programming of an exemplary UCE device 100 may comprise a universal control engine core 650 together with a series of scalable software modules 652 through 660, each module supporting a particular appliance command protocol or method and provisioned as appropriate for a particular embodiment. By way of example, the illustrative embodiment of FIG. 6 may include an internet protocol (IP) module 652, a CEC over HDMI module 654, a Bluetooth module 656, an IR module 660, and other modules(s) 658, as appropriate for the particular application. The appliances to be controlled may include an IP enabled AV receiver 620, an IP enabled STB/DVR 610, TV 106, DVD player 108, and CD player 408. As illustrated, certain of these devices may be interconnected via HDMI 112 and/or Ethernet 670 interfaces. (In this regard, it should be appreciated that the illustrative interconnections 112 and 670 of FIG. 6 are intended to depict logical topography only, and accordingly details of exact physical cabling structure and/or the presence of any necessary switches, routers, hubs, repeaters, interconnections, etc., are omitted for the sake of clarity).
Arling does not explicitly disclose what Arling’078 discloses,
- cause a test command to be transmitted to control the electronic device according to the communication protocol or the format (See ¶.5, controlling devices, for example remote controls, for use in issuing commands to entertainment and other appliances, and the features and functionality provided by such controlling devices are well known in the art. In order to facilitate such functionality, various communication protocols, command formats, and interface methods have been implemented by appliance manufacturers to enable operational control of entertainment and other appliances, also as well known in the art. In particular, the recent proliferation of wireless and wired communication and/or digital interconnection methods such as WiFi, Bluetooth, HDMI, etc., amongst and between appliances has resulted in a corresponding proliferation of such communication protocols and command formats; See ¶.7, the UCE may be adapted to combine various control methods in order to realize the best control option for each individual command for each individual device; See ¶.8, The UCE itself may be adapted to receive commands from a controlling device, for example, a conventional remote control or a remote control app resident on a smart device such as a phone or tablet, etc., utilizing any convenient protocol and command structure (IR, RF4CE, BT, proprietary RF, etc.) As will become apparent, the controlling device may range from a very simple unidirectional IR device to a fully functional WiFi enabled smart phone or the like. The UCE may receive command requests from such a controlling device and apply the optimum methodology to propagate the command function(s) to each intended target appliance, such as for example a TV, AV receiver, DVD player, etc. In this manner the UCE may enable a single controlling device to command the operation of all appliances in a home theater system while coordinating available methods of controlling each particular appliance in order to select the best and most reliable method for issuing each command to each given device. By way of example without limitation, a UCE may utilize IR commands to power on an AV receiver appliance while CEC commands or another method may be used to select inputs or power down the same AV receiver appliance; or CEC commands may be used to power on and select inputs on a TV appliance while IR commands may be used to control the volume on the same TV appliance; See further ¶.25); and a test command verifier configured to verify that the electronic device successfully applied the test command based on an analysis of a video frame associated with the electronic device (See ¶.46, utilizing preferred command matrix 700, to issue the commands necessary to place the identified appliances into the desired state and thereafter receiving verification at step 1018 that the desired activity was successfully initiated; See claims 1 and 11, transmit a test command to control the source media device using a communication protocol; monitor a port to which the source media device is connected to obtain a video frame output by the source media device; determine whether the source media device received the test command based at least on the video frame; and in response to a determination that the source media device received the test command, store an indication that the source media device can be controlled using the communication protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “a test command verifier configured to verify that the electronic device successfully applied the test command based on an analysis of a video frame associated with the electronic device” as taught by Arling’078 into the system of Arling, so that it provides a way of determining whether the source media device received the test command based at least on the video frame; and in response to a determination that the source media device received the test command, store an indication that the source media device can be controlled using the communication protocol (Arling’078, See claim 1).

Regarding claim 2, Arling discloses “the electronic device is a sink media device (See fig.1 and ¶.8, the UCE may receive command requests from such a controlling device and apply the optimum methodology to propagate the command function(s) to each intended target appliance, such as for example a TV, AV receiver, DVD player, etc.).”

Regarding claim 3, Arling discloses “the controller is a remote control device (See fig.1 and ¶.48, the series of steps performed by the UCE programming in order to convey a function command to an appliance in accordance with a command request 1300 received from a controlling device such as remote control 102 or 200, smart device 104 or 202, etc.).”

Regarding claim 4, Arling discloses “the automatic identification of the electronic device comprises automatically identifying at least one of a brand, make, or model of the electronic device (See ¶.41, identifying information may take the form of user-entered data such as an appliance type, brand and model number).”

Regarding claim 5, Arling discloses “the automatic identification of the electronic device comprises automatically identifying the electronic device by parsing information received from the electronic device via an audio/video interface (See ¶.33, the UCE device 100 may retrieve from the command data stored in memory 502 a preferred command transmission medium (e.g., IR, CEC over HDMI, IP over WiFi, etc.) and a corresponding command value and control protocol to be used in transmitting that command to an intended target appliance, e.g., TV 106, in a format recognizable by that appliance to thereby control one or more functional operations of that appliance; See fig.6, audio and/or video interfaces; See 112 fig.1 and ¶.25, HDMI interface).”

Regarding claim 6, Arling discloses “the communication protocol is one of: an infrared (IR) protocol; a radio-frequency (RF) protocol; an Internet Protocol (IP); or H16.0049US02- 44 - a High-Definition Multimedia Interface (H DMI-CEC) protocol (See 100 fig.6 and ¶.34, an internet protocol (IP) module 652, a CEC over HDMI module 654, a Bluetooth module 656, an IR module 660).”

Regarding claim 7, Arling discloses “the automatic programming of the controller comprises automatically programming the controller to use an infrared (IR) code associated with the electronic device (See ¶.48, performed by the UCE programming in order to convey a function command to an appliance in accordance with a command request 1300 received from a controlling device such as remote control 102 or 200, smart device 104 or 202, etc.; See 210 fig.6 and ¶.8, a UCE may utilize IR commands to power on an AV receiver appliance while CEC commands or another method may be used to select inputs or power down the same AV receiver appliance; or CEC commands may be used to power on and select inputs on a TV appliance while IR commands may be used to control the volume on the same TV appliance; See ¶.25, appliance commands may be issued by UCE 100 in response to infrared (“IR”) request signals 116 received from a remote control device 102, radio frequency (“RF”) request signals 118 received from an app 124 resident on a smart device 104).”

Regarding claim 8, it is a method claim corresponding to the system claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 9-14, they are claims corresponding to claims 2-7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 15, it is a computer-readable medium claim corresponding to the system claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 16-20, they are claims corresponding to claims 2-5 & 7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims and a new prior art by Arling’078 for the newly added claim limitations. The previous 102 rejection is replaced with a new 103 rejection over Arling in view of Arling’078.
As rejected in claim 1, the newly added limitations “cause a test command to be transmitted to control the electronic device according to the communication protocol or the format and a test command verifier configured to verify that the electronic device successfully applied the test command based on an analysis of a video frame associated with the electronic device” explicitly read on the paragraphs [0005], [0007], [0008], claim 1, and claim 11.
Therefore, ordinary skill in the art before the effective filing date to apply the method of “a test command verifier configured to verify that the electronic device successfully applied the test command based on an analysis of a video frame associated with the electronic device” as taught by Arling’078 into the system of Arling in order to determine whether the source media device received the test command based at least on the video frame; and in response to a determination that the source media device received the test command, store an indication that the source media device can be controlled using the communication protocol. Therefore, the examiner disagrees respectfully.

                                              Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411